DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

Claims 1-3, 5, 6, and 28-37 are pending. Claims 4 and 7-27 are cancelled. 

Election/Restrictions

Applicant’s election without traverse of the invention of species 1a (claims 1-3, 5, 6, and 28-37) in the reply filed on 12/11/2020 is acknowledged.  

Claim Objections 

Claim 33 is objected to because of the following informalities: Appropriate correction is required. In line 2, “fluicially” should be amended to -- fluidically  --.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



Claim 31 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

The meaning of the term “chlorine” is unclear, because it is unclear if it means chlorine gas or chlorine ions.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 31-33, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent number 2013/0213870 to Tempest (“Tempest”) in view of US Patent Application Publication number 2011/0056843 to Curran (“Curran”). 

Regarding claims 1 and 2, Tempest discloses an evaporative cooling system comprising: a cooling tower unit 20; and a water treatment apparatus 24 comprising a water inlet and a treated water outlet, wherein the treated water outlet is directly fluidically connected to a reserve tank 26 that is directly fluidically connected to the cooling tower unit 20 (see Fig. 1B and paragraph 0051). Tempest further discloses that the water treatment apparatus treats water, for example, ground water, to provide make-up water for a cooling tower (see Fig. 1B and paragraph 0032). 



Curran teaches that the water treatment apparatus comprises a concentric layer electric double layer capacitor (EDLC) cylinder 11 consisting of two or more tubular carbon electrodes or capacitors 1a  (see Fig. 1-3 and paragraphs 0061 and 0062). The above apparatus reads on a radial deionization unit (RDI). Curran further teaches that the concentric layer electric double layer capacitor cylinder design allows for a significantly reduced dead volume/residence time within the device which reduces the effect of the mixing of clean and dirty water during cycle changes (see paragraph 0093).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Tempest by using a radial deionization unit (RDI) having a concentric circular shape as the water treatment apparatus as taught by Curran. The person with ordinary skill in the art would have been motivated to make this modification, because Curran teaches that capacitive deionization in general has the ability to remove ions with lower energy and minimal fouling (see paragraph 0010), and further the concentric layer electric double layer capacitor cylinder design allows for a significantly reduced dead volume/residence time within the device which reduces the effect of the mixing of clean and dirty water during cycle changes (see paragraph 0093).

Regarding claim 3, Tempest further discloses that the water treatment unit 24 is fluidically positioned between the cooling tower unit 20 and a source of makeup water for the cooling tower unit (see Fig. 1B).

Since the above-modified system uses a radial deionization unit as taught by Curran as the water treatment unit, it is evident that the radial deionization unit is fluidically positioned between the cooling tower unit and a source of makeup water for the cooling tower unit in the above-modified apparatus.  

Regarding claim 5, Tempest further discloses that blow-down water (reads on reclaimed water) from a cooling tower is used as a source of makeup water for the cooling tower unit (see Fig. 3 and paragraph 0060). Tempest further discloses that a water softener 5 is fluidically positioned between a blow-down water tank 1 and the water treatment units 6 and 7 (see Fig. 3). Since the blow-down water is supplied from the cooling tower, the blow-down water tank 1 is fluidically connected to the cooling tower. Further, the above-modified apparatus uses a radial deionization unit as taught by Curran as the water treatment unit. 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system by fluidically positioning a water softener between the cooling tower unit and the radial deionization unit as taught by Tempest. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claim 6, Tempest further discloses that the water treatment unit 24 is fluidically positioned to receive water from the cooling tower unit 20, and to treat and return the received water to the cooling unit 20.  Since the above-modified system uses 

Regarding claim 31, it was known in the art that capacitive deionization (the basic principle behind the radial deionization unit) can remove an ionic species from water in the presence of both chloride ions and chlorine gas.  

Regarding claim 32, it was known in the art that capacitive deionization (the basic principle behind the radial deionization unit) can remove an ionic species from water in the presence of silica.  

Regarding claim 33, Tempest further discloses that the water inlet of the water treatment unit 24 is directly fluidically connected to the cooling tower unit 20 (see Fig. 1B). Since the above-modified system uses a radial deionization unit as taught by Curran as the water treatment unit, it is evident that the water inlet of the radial deionization unit is directly fluidically connected to the cooling tower unit.  

Regarding claim 35, Tempest further discloses that a reserve tank 26 is configured to store desalinated feed water (see Fig. 1B).

Regarding claim 36, Tempest further discloses that the reserve tank 26 is configured to provide the stored desalinated feed water to the cooling tower unit during high demand periods (see Fig. 1B).



Tempest does not disclose that the water purification system comprises a radial deionization unit, wherein the water purification system is free of any reverse osmosis units.

Curran teaches that the water treatment apparatus comprises a concentric layer electric double layer capacitor (EDLC) cylinder 11 consisting of two or more tubular carbon electrodes or capacitors 1a (see Fig. 1-3 and paragraphs 0061 and 0062). The above apparatus reads on a radial deionization unit (RDI). Further, it is evident that use of the radial deionization unit (RDI) taught by Curran obviates the need for a reverse osmosis unit. Curran further teaches that the concentric layer electric double layer capacitor cylinder design allows for a significantly reduced dead volume/residence time within the device which reduces the effect of the mixing of clean and dirty water during cycle changes (see paragraph 0093).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Tempest by using a radial deionization unit (RDI) having a concentric circular shape as the water treatment apparatus and not use any reverse osmosis unit as taught by Curran. The person with ordinary skill in the art would have been motivated to make this modification, because .

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent number 2013/0213870 to Tempest (“Tempest”) in view of US Patent Application Publication number 2011/0056843 to Curran (“Curran”), as shown for claim 1 above, and further in view of US patent no. 6,309,532 (hereinafter called Tran).

Regarding claims 28 and 29, Tempest in view of Curran does not explicitly teach that the radial deionization unit is configured to receive water from a first source during a clean cycle and to receive water from a second, different source during a reject cycle.     

Tran teaches a capacitive deionization-regeneration system 111 which generally includes an electrochemical cell 30 (see Fig. 5 and column 14, lines 18-25), a feed tank 150 (see Fig. 5 and column 15, lines 31-34) which contains the raw fluid to be processed by the cell 30, and a regeneration tank 170 (see Fig. 5 and the paragraph spanning columns 16 and 17) which contains a suitable regenerant solution, for example, waste fluid, reused regenerant solution, and the like (see the paragraph spanning columns 5 and 6). Thus Tran teaches that the radial deionization unit is configured to receive raw water (a first source) during a clean cycle and to receive waste fluid water (a second, different source) during a reject cycle.



Regarding claim 30, Tempest further discloses that to avoid dumping of blow-down water into a drain and as a way of reducing total water cost, it is desirable to reuse of the blow-down water (see paragraph 0005).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system by configuring the system to use blow-down water as the waste fluid water (similar to reclaimed water) during a reject cycle. The person with ordinary skill in the art would have been motivated to make this modification, because Tempest teaches that the advantage of the modification would be avoiding dumping of blow-down water into a drain and reducing total water cost.

Claims 1, 2, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent number 2013/0213870 to Tempest (“Tempest”) in view of US patent no. 5,547,581 (hereinafter called Andelman).

Tempest discloses an evaporative cooling system comprising: a cooling tower unit 20; and a water treatment apparatus 24 comprising a water inlet and a treated water outlet, wherein the treated water outlet is directly fluidically connected to a reserve tank 26 that is directly fluidically connected to the cooling tower unit 20 (see Fig. 1B and paragraph 0051). Tempest further discloses that the water treatment apparatus treats water, for 

Tempest does not disclose that the water treatment apparatus comprises a radial deionization unit having a spiral shape disposed about a central axis.

Andelman teaches a spiral-wound flow-through capacitor 10 comprised of a plurality of layers wound about a central plastic tube 24 (reads on capacitors having the spiral shape disposed about a central axis) (see Fig. 1 and column 8, lines 32-39). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Tempest by using a radial deionization unit (RDI) having a spiral shape disposed about a central axis as the water treatment apparatus as taught by Andelman. The person with ordinary skill in the art would have been motivated to make this modification, because it was known in the art that capacitive deionization has the ability to remove ions with lower energy and minimal fouling, and Andelman teaches that the capacitor having a spiral shape taught by Andelman simplifies the construction and manufacture of the flow-through capacitor, system and method and provides for an increased efficiency in the purification of fluids (see the paragraph spanning columns 1 and 2).

Response to Arguments 

All arguments presented by the applicants in their communication dated 03/06/2020 are directed to newly filed amendments and have been addressed in the rejections above.

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is 571-270-7932. The examiner can normally be reached Mondays, Wednesdays, from noon to 8:00 pm (ET) and Thursdays, from noon to 4:00pm (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SALIL JAIN/Examiner, Art Unit 1795